Citation Nr: 0529857	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  99-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for an eating disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1994 to February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In July 2003, the Board remanded the veteran's claims for 
service connection for tension headaches, a dental disorder 
and an eating disorder.  The RO subsequently granted service 
connection for the veteran's status-post bilateral sagittal 
split with open reduction and internal fixation of the jaw 
and secondary service connection for headaches.  Ratings of 
20 and 10 percent were assigned, respectively.  There is no 
record of disagreement with any down stream issues, so these 
issues are no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The claim for service 
connection for an eating disorder remains and the Board 
proceeds with its review. 

The veteran alleges that he has problems eating, to include 
chewing food, associated with his service connected dental 
disorder.  The Board finds that this assertion raises a claim 
for a rating in excess of 20 percent for his status-post 
bilateral sagittal split with open reduction and internal 
fixation of the jaw.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The medical evidence does not show that the veteran have 
a current diagnosis of an eating disorder.  
CONCLUSION OF LAW

A claimed eating disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 2.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2005).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2005).  

The appellant filed his claims in September 1998, before the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required with regard to 
the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  A letter sent to the veteran by the RO, in 
October 1998, notified him of the evidence needed to 
substantiate his claim, including evidence of a current 
disability.  Discussions in the April 1999 rating decision on 
appeal, the June 1999 statement of the case (SOC), and the 
May 2005 supplemental statement of the case (SSOC), 
adequately informed him of the information and evidence 
needed to substantiate all aspects of his claims.

A VCAA notice letter dated in January 2004 informed the 
veteran of the VCAA's implementing regulations, including 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see 
VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The January 2004 VCAA notice 
letter requested that he "[s]end any treatment records 
pertinent to your claimed condition..."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The medical evidence of record dated during and after service 
does not show a diagnosis of an eating disorder.  The veteran 
was afforded a VA examination in conjunction with this 
appeal.  That evaluation was thorough in nature and ruled out 
a current diagnosis of the claimed condition.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id.  

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Factual Background

The service medical records do not document an eating 
disorder.  On examination for service, in October 1994, at 
age 19, the veteran was 61 inches in height and 104 pounds in 
weight.  By December 1994, his weight had increased to 105 
pounds.  

The file contains a bill from a private dentist, dated in 
August 1998, and a report, dated in December 1998.  There is 
no reference to an eating disorder.  

VA clinical records from August 1998 to October 2003 are in 
evidence and do not show the presence of an eating disorder.   

The report of the February 1999 VA general examination does 
not reflect any complaints, findings or diagnoses of an 
eating disorder.  The veteran's height was 61 inches and his 
weight was 141 pounds.  

On the December 2002 VA examination, the doctor addressed the 
question of an eating disorder.  It was noted that the 
veteran had a problem with his ability to eat due to his jaw.  
He had difficulty chewing steaks or biting fresh fruit, such 
as apples.  The doctor wrote, "Otherwise, the patient does 
not have a significant history of eating disorder per se."  
The veteran's height was 5 foot, 2 inches and his weight was 
126 pounds.  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

There is no medical evidence of a diagnosis of an eating 
disorder during or after service.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
afforded a VA examination in conjunction with this claim and 
the examiner, while noting the veteran's history of having 
difficulty eating, to include chewing his food, because of 
his status-post bilateral sagittal split with open reduction 
and internal fixation of the jaw, ruled out a separate and 
distinct diagnosis of an eating disorder.  In the absence of 
competent evidence of an underlying disability manifested by 
problems eating (aside from the already service-connected 
dental disorder), the veteran's claim for service connection 
for the claimed condition must be denied.  

In his September 1998 claim, the veteran emphasized his 
dental problems and added that he had problems eating.  In 
his June 1999 notice of disagreement, he asserted that his 
eating disorder was associated with his dental problems, 
which had resulted in an inability to gain weight.  In his 
July 1999 appeal, the veteran explained that his dental 
problems caused difficulty chewing, which prevented him from 
having a proper diet (eating disorder).  As noted in the 
introduction to this decision, in the absence of medical 
evidence of a separate and distinct eating disorder, this 
assertion raises a claim for an increased rating for the 
veteran's service-connected status-post bilateral sagittal 
split with open reduction and internal fixation of the jaw, 
currently rated as 20 percent disabling, which has been 
referred to the RO for any indicated development and 
adjudication.  

The veteran's description of his eating problems focuses on 
the actual act of eating, particularly chewing, and the 
dental problems which interfere with physically eating some 
foods.  He has not described any separate eating disorder.  
As a lay person, the veteran does not have the medical 
training or expertise to diagnose an eating disorder, 
separate and apart from his dental disability.  See 38 C.F.R. 
§ 3.159(a) (2005); see also Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In this case, there is no competent medical 
evidence that the veteran has a separate eating disorder.  It 
is pertinent to note that the medical records show that he 
has gained weight since he entered service.  More 
significantly, in December 2002, a medical doctor expressed 
the opinion that the veteran does not have an eating 
disorder.  This medical opinion from a physician is competent 
evidence and it provides a preponderance of evidence that the 
veteran does not have the claimed disability and in the 
absence of such, service connection must be denied.  38 
U.S.C.A. § 1110; Rabideau, supra; Brammer, supra.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
the claim for service connection for an eating disorder must 
be denied.  38 U.S.C.A. § 5107(b); also see generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).









ORDER

Service connection for an eating disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


